Citation Nr: 1115039	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-30 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder other than PTSD, a depressive disorder, and insomnia.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1991 to May 1994 . 
 
This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied a claim of entitlement to service connection for PTSD.
 
The United States Court of Appeals for Veterans Claims (the Court) has issued a decision holding that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The supplemental statements of the case show that the RO has considered the Veteran's claim to be a broad claim for entitlement to a psychiatric disorder, to include PTSD.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran was discharged due to a pattern of misconduct.  For the claim of entitlement to service connection for post traumatic stress disorder, he alleges that he witnessed a teenager commit suicide.  Unfortunately, the RO requested service personnel records based on the PTSD claim being related to a "combat" stressor and received only a limited number of records.  Given the nature of the appellant's discharge, the RO must request a complete copy of his service personnel records.
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
The Veteran filed his claim in March 2006.  During the pendency of the claim, generalized anxiety disorder, major depressive disorder, and insomnia have been diagnosed in addition to PTSD.  The Veteran's service treatment records reflect an Axis I diagnosis in July 1993 of occupational problem, rule out adjustment disorder with depressed mood.  In light of the above, a VA examination is necessary to determine the etiology of any current psychiatric disorder diagnosed since he filed his claim in March 2006.
 
A May 2006 VA treatment record reflects that the Veteran received treatment at the Impact Veterans Services Program in 2005 and 2006, and the One-Day-At-A-Time program in 2005, both of which are located in Philadelphia, Pennsylvania; at "The Family", a residential drug and alcohol rehabilitation facility in Fort Lauderdale, Florida, in 2005; and the "Transitions of America" program in Delray Beach, Florida, in 2005.  A November 2007 VA treatment record shows that he was receiving treatment for cocaine addiction at the Sanctuary House, where he resided.  A January 2008 VA treatment record reveals that he was seeing a therapist at the "Perimeter."  The RO must obtain these records as they are not currently available.
 
Also, the RO should afford the Veteran an opportunity to identify any other treatment since active service for psychiatric symptomatology, to include drug and alcohol use treatment, and afford him one last opportunity to provide any additional information that would help to independently verify his purported witness of a teenage family friend commit suicide with a handgun in 1992 in Miami, Florida.
 
Finally, the RO must obtain any additional treatment records from the Philadelphia VA Medical Center since October 2009 pertaining to the Veteran's psychiatric disorder.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must ask the Veteran to identify all treatment, both VA and non-VA, since active service for psychiatric symptomatology, to include drug and alcohol use treatment, and obtain any VA and non-VA records which have yet to be secured.  The RO must obtain all treatment records from the Impact Veterans Services Program dated in 2005 and 2006, and the One-Day-At-A-Time program dated in 2005, both of which are located in Philadelphia, Pennsylvania; "The Family", a residential drug and alcohol rehabilitation facility in Fort Lauderdale, Florida, dated in 2005; the "Transitions of America" program in Delray Beach, Florida, dated in 2005; the Sanctuary House; and the "Perimeter."  The RO must obtain all treatment records pertaining to treatment of the Veteran's psychiatric disorder from the Philadelphia VA Medical Center since October 2009.  Any records obtained must be associated with the appellant's claims folder.  
 
If the RO cannot locate any identified Federal record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
2.  The RO should ask the Veteran to provide any additional information that would help to independently verify his claim that he witnessed a teenage family friend commit suicide with a handgun in 1992 in Miami, Florida.  This includes statements made to police or health care providers at the time of the suicide, statements from family members, friends, or acquaintances who know that he witnessed the suicide or who he told about witnessing the suicide, and/or a newspaper article or obituary regarding the death.
 
3.  The RO must attempt to obtain the Veteran's complete service personnel record from all official sources, to include, but not necessarily limited to the National Personnel Records Center (NPRC) in an attempt to obtain data to verify the Veteran's stressor.  If any pertinent record is not available, or if the search for the records yields negative results, the RO must specifically document the attempts that were made to locate them.  The RO must also explain in a written unavailability memorandum why further attempts to locate or obtain any government records would be futile, which must be associated with the appellant's claims file.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Following receipt of any additional data from NPRC or other source, the RO must prepare a report detailing the nature of any independently verified in-service stressor.  If no stressor is verified, i.e., if the RO concludes that there is no independent corroborating evidence that Veteran witnessed a teenage family friend commit suicide with a handgun in 1992 in Miami, Florida, the RO must should so state in its report.  The basis for these findings must be documented in the claims file.  The report and determination must be added to the claims file.
 
4.  Thereafter, the Veteran is to be afforded a VA medical examination by a psychiatrist.  The purpose of any examination is to ascertain the nature and etiology of any diagnosed psychiatric disorder or psychiatric disorder that the appellant has had since March 2006.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  The examiner is to conduct a comprehensive mental status evaluation.  Any indicated diagnostic studies, including psychological testing and PTSD subscales, must be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  As this veteran did NOT serve in combat, and as he was not personally exposed to war, the use of diagnostic tests which presume combat exposure would be inappropriate.  
 
Following the examination, the psychiatrist is to address the following with full supporting rationales:
 
Does the Veteran have an acquired psychiatric disorder, to include posttraumatic stress disorder, that meets the diagnostic criteria in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  If so, for each diagnosed disorder, is it at least as likely as not that the disorder is related to active service, to include any independently verified in-service event?  Such discussion must include the examiner's opinion as to the presence or absence of any link between current symptoms and any verified stressor.  As for any disorder that the appellant does not currently have but has had since 2006, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder, to include any diagnosed anxiety disorder, depressive disorder, insomnia, or other acquired psychiatric disorder found since March 2006, is related to active service, to include any independently verified in-service event.
 
Use by the examiner of the "at least as likely as not" language in formulating a response is required.
 
In preparing any opinions, the reviewing doctor must note the following terms:
 
·   It is due to" means 100 percent assurance of relationship.
·  It is at least as likely as not" means 50 percent or more.
·  It is not at least as likely as not" means less than a 50 percent chance.
·  It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.
 
The VA physician must append a copy of his or her curriculum vitae to the medical opinion report. 
 
6.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
7.  After the development requested is completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
8.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA, as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010). 
 
9.  Thereafter, the RO must readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety disorder other than PTSD, a depressive disorder, and insomnia.  The RO is to make its determination based on the law and regulations in effect at the time of its decision, to include any further changes in VA's statutory duties to notify and assist the Veteran and any other applicable legal precedent.  If the benefit sought on appeal remains denied, the appellant  must be provided a supplemental statement of the case, with a copy to his representative.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  If the Veteran fails to show for his VA examination, the supplemental statement of the case must cite to 38 C.F.R. § 3.655 (2010).  A reasonable period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


